Name: Council Decision (CFSP) 2018/1942 of 10 December 2018 extending and amending Decision 2012/389/CFSP on the European Union Capacity Building Mission in Somalia (EUCAP Somalia)
 Type: Decision
 Subject Matter: Africa;  transport policy;  criminal law;  European construction
 Date Published: 2018-12-11

 11.12.2018 EN Official Journal of the European Union L 314/56 COUNCIL DECISION (CFSP) 2018/1942 of 10 December 2018 extending and amending Decision 2012/389/CFSP on the European Union Capacity Building Mission in Somalia (EUCAP Somalia) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/389/CFSP (1) on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR). (2) On 12 December 2016, the Council adopted Decision (CFSP) 2016/2240 (2), amending Decision 2012/389/CFSP. The name of the mission was changed to EUCAP Somalia and its mandate was extended until 31 December 2018. (3) On 15 February 2018, the Council adopted Decision (CFSP) 2018/226 (3), amending Decision 2012/389/CFSP and providing for a financial reference amount for the period until 31 December 2018. (4) Following the Holistic and Coordinated Strategic Review of CSDP engagement in Somalia and the Horn of Africa, the Political and Security Committee agreed to amend the Mission's mandate and extend it until 31 December 2020. (5) Decision 2012/389/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/389/CFSP is amended as follows: (1) in Article 3(1), point (c) is replaced by the following: (c) pursue these objectives through supporting Somali authorities in developing the necessary legislation and in setting up judicial authorities, through providing the necessary mentoring, advice, training and equipment to Somali maritime civilian law enforcement entities, and through providing advice on policy, command, control and coordination to the Ministry of Internal Security and the police in support of initiatives from the Union and international partners.; (2) in Article 13(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to EUCAP Somalia for the period from 1 January 2019 to 31 December 2020 shall be EUR 66 100 000.; (3) in Article 16, the second sentence is replaced by the following: It shall apply until 31 December 2020.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 December 2018. For the Council The President F. MOGHERINI (1) Council Decision 2012/389/CFSP of 16 July 2012 on the European Union Capacity Building Mission in Somalia (EUCAP Somalia) (OJ L 187, 17.7.2012, p. 40). (2) Council Decision (CFSP) 2016/2240 of 12 December 2016 amending Decision 2012/389/CFSP on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (OJ L 337, 13.12.2016, p. 18). (3) Council Decision (CFSP) 2018/226 of 15 February 2018 amending Decision 2012/389/CFSP on the European Union Capacity Building Mission in Somalia (EUCAP Somalia) (OJ L 43, 16.2.2018, p. 15).